        Case 2:18-cv-00110 Document 87 Filed on 02/11/21 in TXSD Page 1 of 3
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                             February 11, 2021
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                       Nathan Ochsner, Clerk

                          CORPUS CHRISTI DIVISION

JUSTIN TYLER DAVIS,           §
                              §
      Plaintiff,              §
VS.                           §                  CIVIL NO. 2:18-CV-110
                              §
KRISTEN ZAMBRANO; aka KRISTEN §
GENTRY, et al,                §
                              §
      Defendants.             §

                                        ORDER

          The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”). Dkt. Nos. 77, 78. The Court is also in receipt of
Defendant Kristen Gentry’s1 (“Gentry”) Objections to the M&R, Dkt. No. 79, and
Plaintiff Justin Davis’s (“Davis”) Objections to the M&R, Dkt. No. 80.
          Davis’s complaint concerns his need for a cane and other medical restrictions
which he claims were ignored by deliberately indifferent prison officials. Dkt. No.
40. Davis also claims he was unjustly targeted for a destructive cell search. Id. In
the M&R, the Magistrate Judge recommends granting summary judgment as to
Davis’s cell search claim; denying summary judgment for lack of exhaustion;
denying summary judgment as to Davis’s medical deliberate indifference claim.
Dkt. No. 77.
          Gentry objects on the grounds that 1) Davis’s alleged injury was de minimis
and therefore insufficient to sustain a deliberate indifference claim, 2) That Davis’s
claims relating to the November 26 riot were unexhausted even if Gentry is entitled
to qualified immunity and 3) The Court defined deliberate indifference at too high a
level of generality for the facts of this case. Dkt. No. 79.




1
    nee Zambrano


1/3
      Case 2:18-cv-00110 Document 87 Filed on 02/11/21 in TXSD Page 2 of 3




       The Court reviews objected-to portions of a Magistrate Judge’s proposed

findings and recommendations de novo. 28 U.S.C. § 636(b)(1). But if the objections
are frivolous, conclusive or general in nature the court need not conduct a de novo
review. Battle v. United States Parole Comm’n, 834 F.2d 419 (5th Cir. 1987).
       Gentry’s first objection is repetitive of her summary judgment argument. The
Magistrate Judge already considered this argument and properly determined it
would require weighing the factual evidence to determine whether Davis’s injury
was de minimis, which courts must not do when resolving motions for summary
judgment. See Orthopedic & Sports Injury Clinic v. Wang Labs., Inc., 922 F.2d 220,
223 (5th Cir. 1991). The Magistrate Judge also already considered Gentry’s
objection regarding exhaustion and held that Davis’s complaint regarded the
November 26, 2016 riot as a harm from the cell search and therefore not an
additional grievance for which he would require exhaustion. See Johnson v.
Johnson, 385 F.3d 503, 515 (5th Cir. 2004).
       Moreover, the Magistrate Judge concluded that Gentry was entitled to
qualified immunity regarding the cell search and November 26, 2016 riot. Dkt No.
77. Finally, the Magistrate Judge also fairly considered Gentry’s argument
regarding the level of generality for deliberate indifference and came to the correct
conclusion that causing someone to fall by intentionally disregarding their need for
a cane to walk would violate a clearly established right. See Gobert v. Caldwell, 463
F.3d 339, 346 (5th Cir. 2006). Accordingly, the Court OVERRULES Gentry’s
objections.
       Davis objects on the grounds that 1) qualified immunity should be decided by
a jury and 2) his requests for discovery were either refused or denied. Dkt. Nos. 75,
80. The Magistrate Judge properly concluded that there was no genuine dispute of
material fact regarding qualified immunity for the cell search and the issues does
not require submission to a jury. Additionally, Davis’s second objection is frivolous
as the time has passed to raise such a discovery dispute. Accordingly, the Court
OVERRULES Davis’s objections.



2/3
      Case 2:18-cv-00110 Document 87 Filed on 02/11/21 in TXSD Page 3 of 3




       After reviewing the briefing, law, and record the Court ADOPTS the M&R in
its entirety. Dkt. No. 77, 78. The Court hereby:
             GRANTS Summary Judgment as to Davis’s cell search claim
             DENIES Summary Judgment for lack of exhaustion
             DENIES Summary Judgment regarding Davis’s medical deliberate
              indifference claim



       SIGNED this 11th day of February, 2021.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




3/3
